IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0225
                             Filed January 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHN ROBERT HOYMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Jeffrey D. Farrell,

Judge.



      John Hoyman appeals the district court’s restitution order. AFFIRMED.



      Mark E. Weinhardt and Todd M. Lantz of Weinhardt & Logan, P.C., Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                           2


VAITHESWARAN, Judge.

       John Hoyman worked as the Indianola City Attorney and billed the City for

services he did not perform. On discovering the improper billings, the State

charged Hoyman with several crimes. A jury found him guilty of first-degree

fraudulent practice.     The Iowa Supreme Court reversed his judgment and

sentence based on an instructional error and remanded the case for a new trial.

State v. Hoyman, 863 N.W.2d 1, 19-20 (Iowa 2015). The court also reversed a

restitution order after finding there was “no . . . verdict of guilty . . . upon which a

judgment of conviction was rendered to authorize restitution.”

       On remand, Hoyman pled guilty to third-degree fraudulent practice but

contested restitution.    The district court rejected his challenge and ordered

“Hoyman to pay restitution to the City of Indianola in the amount of $35,333.24.”

Hoyman appealed.

       “‘Restitution’ means payment of pecuniary damages to a victim in an

amount and in the manner provided by the offender’s plan of restitution.” Iowa

Code § 910.1(4) (2015). “Pecuniary damages,” in turn, “means all damages to

the extent not paid by an insurer, which a victim could recover against the

offender in a civil action arising out of the same facts or event, except punitive

damages and damages for pain, suffering, mental anguish, and loss of

consortium.” Id. at 910.1(3). “The amount of restitution is not limited by the

parameters of the offense for which the defendant enters a guilty plea . . . .”

State v. Watts, 587 N.W.2d 750, 751 (Iowa 1998).

       Hoyman contends the State failed to prove (1) an actual loss by the City,

or (2) the elements of a civil cause of action. Our review is on error, with the
                                         3

district court’s findings binding us if supported by substantial evidence. State v.

Hagen, 840 N.W.2d 140, 144 (Iowa 2013).

       Hoyman’s “actual loss” argument goes as follows: “he worked as much

time as his bills represented,” the State failed to “compare the total amount of

[his] billings with the total amount of legal services actually performed,” and the

State “could not say that [he] worked fewer hours than was represented on his

bills.” In his view, he “merely submitted invoices, which the City voluntarily paid,”

“did not control the City’s property, and . . . did not take money from anyone.”

       The district court found otherwise. The court stated:

       Beginning in 2006, [Hoyman] began to bill the city for prosecutions
       that he did not perform. [Hoyman] characterized the practice as
       billing for the “wrong names” or “incorrect names.” The practice
       was more properly characterized as a fabrication of trials, as
       [Hoyman] admitted during cross-examination. [Hoyman] admitted
       to investigating officers that he made up case names by looking up
       names in the phone book, a Warren County plat map, or by listing
       people he personally knew. [Hoyman] also billed the city for trials
       held on days that no trials were scheduled or held.

The court determined:

       There is no doubt that [Hoyman] made fraudulent
       misrepresentations that he worked cases that he did not. . . . He
       put the case names on billing sheets and represented that he had
       worked on those cases. He knew they did not exist. He expected
       that the city would pay him for the cases he billed, and the city paid
       him accordingly for several years.

The court rejected Hoyman’s assertion that he made up the over-billed

prosecution time by under-billing for other services, reasoning as follows:

       [Hoyman] cannot bill the city for hours based on fictitious
       prosecutions with the justification that he really spent the hours
       performing general counsel work. . . . If he really spent the time
       doing general counsel work, he needed to bill it so it could be
       independently reviewed, as opposed to pulling names from a
       telephone book and claiming they were prosecutions.
                                            4



Substantial evidence supports these findings and determinations. Although the

court did not use the “actual loss” terminology Hoyman deems critical, the court

found just that when it determined the City paid him for work he billed but did not

perform. See Hubby v. State, 331 N.W.2d 690, 695 (Iowa 1983) (“[W]e assume

as fact an unstated finding that is necessary to support the judgment . . . .”).

       Notably, the State quantified the City’s loss in a detailed spreadsheet.

The district court used the spreadsheet to calculate the restitution amount, but

gave Hoyman the benefit of the doubt at every juncture, narrowing the time frame

for recovery and accepting the lower of two proposed figures.               The final

restitution figure reflected the City’s actual loss.

       Hoyman’s second argument is tied to the first. He contends “restitution to

a victim depend[s] on what the victim could obtain in a civil action against the

defendant,” and “[f]or the same reasons that [his] false entries did not cause the

City to suffer a loss, the City would not be able to recover $35,333.24 in a civil

lawsuit against [him].” Having found that the State established a loss by the City,

this argument fails.

       We affirm the restitution order.

       AFFIRMED.